Citation Nr: 0033105	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-17 844	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Roanoke, Virginia



THE ISSUES


1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for tendinitis of the 
right knee.

3.  Entitlement to an increased (compensable) rating for 
residuals of a right knee scar.




ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1968 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision in which the RO 
denied the veteran's claims of service connection for 
arthritis and tendinitis of the right knee and denied an 
increased (compensable) rating for residuals of a right knee 
scar.  The veteran appeals to the Board for a higher rating 
for his right knee scar, as well as appealing the denial of 
his above-referenced service connection claims.

The remand following this decision addresses the veteran's 
service connection claims.


FINDING OF FACT

The veteran's scar of the right knee is not ulcerated, poorly 
nourished, tender, or painful but is well-healed; and the 
right knee scar does not result in limitation of function of 
the right knee.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right knee scar have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from October 1968 to 
August 1970.  Service medical records indicate that in June 
1969, the veteran presented for treatment.  He reported he 
had fallen on some rocks and had sustained a laceration wound 
of the right lower leg.  He was treated with medications.  
There are no subsequent indications in his service medical 
records that he received follow-up treatment for his injury.
 
After the veteran's discharge from service, the RO received 
the veteran's claim of service connection on October 3, 1975, 
for residuals of a right knee scar.  

A December 1975 VA examination of the veteran's right knee 
revealed a scar, which was described as flat, barely visible, 
non-adherent, and non-tender.  No inflammatory changes were 
evident, and it was noted that the veteran had full range of 
flexion and extension without crepitation or evident pain, 
bilaterally.  

By a rating decision dated in April 1976, the RO granted 
service connection for residuals of a right knee scar and a 
noncompensable evaluation was assigned.  (Since this April 
1976 decision, the veteran's rating has not been increased.)

The veteran underwent a VA examination in May 1977.  The 
record reflects that the veteran advised the examiner that 
his present right knee scar was incurred while in service in 
1969, as the result of falling on a rock surface.  On 
examination, the veteran's scar was described as well healed, 
non-tender, and non-adherent.  No contractures of the scar 
were noted.  An examination of the right leg and knee was 
otherwise negative. 

In February 1999, the veteran requested an increased 
(compensable) rating for residuals of his right knee scar.  
Consequently, a VA examination was conducted in May 1999.  At 
this time, the veteran gave a history in which he related 
that he had sustained a laceration/contusion of his right 
knee in 1969 when he fell on some coral rocks while playing 
football in Hawaii.  According to the veteran, his laceration 
was treated with a butterfly bandage, and healed in the next 
few days.  The veteran related he experienced pain over the 
tibial tuberosity or just under the patellar tendon, when he 
ran, knelt, and went up steps.  He advised that he was 
basically asymptomatic if he did not have to stress his knee 
in doing some of the aforementioned exercises.  According to 
the veteran, this pattern of knee symptoms has continued for 
approximately the last 30 years.  Lastly, the veteran 
indicated that his knee rarely swells, if at all.  Objective 
findings revealed a scar on the right knee, which was 
approximately 5.0 x 1.0 centimeters, running vertically down 
from the lower part of the knee anteriorly.  The record 
reflects that the scar itself was neither tender to 
palpation, nor was it raised.  The scar was described as 
somewhat wide and unobtrusive.  Examination of the right 
knee, revealed no evidence of effusion or remarkable 
crepitance.  Range of motion was noted as normal. 


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1,4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In this instant case, the veteran's right knee scar is 
currently evaluated under 38 C.F.R. § 4.118. Diagnostic Codes 
7803, 7804, 7805.  Diagnostic Code 7803 provides that scars, 
which are manifested as superficial, poorly nourished, with 
repeated ulceration will be assigned a ten percent 
evaluation.  Diagnostic Code 7804 provides that scars which 
are manifested as superficial, tender, and painful on 
objective demonstration will be assigned a ten percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of part affected.  

In this regard, a review of the medical evidence in this case 
does not support the assignment of a compensable evaluation 
for the veteran's right knee scar under any of the above-
referenced applicable Diagnostic Codes.  There is no evidence 
on file that shows that the veteran's scar is poorly 
nourished with repeated ulceration.  In fact, the most recent 
VA examination report on file, conducted in May 1999, 
described the veteran's right knee scar as unobtrusive and 
neither tender to palpation nor raised.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Lastly, there is no indication 
in the file that the veteran's service-connected scar results 
in limited function of the right knee.  In fact, his range of 
motion of the right knee has been consistently described as 
normal.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Consequently, because there is no evidence of the 
symptomatology required for an increased rating under 
Diagnostic Codes 7803, 7804, and 7805, a noncompensable 
evaluation for the veteran's service connected right knee 
scar is the proper rating.

It is important to note that this decision is limited to the 
question of  whether an increased rating is warranted based 
on the veteran's scar.  This decision does not resolve the 
issue of whether separate, additional compensation ratings 
are warranted based on other manifestations of disability 
resulting from the veteran's injury.  Such other 
manifestations of disability, including arthritis and 
tendinitis, are addressed in the remand portion of this 
decision. 

In addition, full consideration has been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the medical evidence in this case 
does not create a reasonable doubt regarding the current 
level of this disability.  The evidence does not reflect the 
presence of more severe symptomatology such as would warrant 
a higher evaluation.  Accordingly, it is determined that the 
preponderance of the evidence is against the assignment of an 
increased disability rating for the veteran's service 
connected right knee scar.


ORDER

An increased rating (compensable) for residuals of a right 
knee scar is denied.


REMAND

Subsequent to the RO's June 1999 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claims must be developed in accordance 
with these new and binding requirements.

This case must now be remanded so that the veteran may be 
afforded a VA examination in order to determine the nature 
and etiology of any arthritis and tendinitis of the right 
knee.  Id.  

The record indicates that in May 1999, the veteran underwent 
a VA examination and tendinitis and degenerative joint 
disease of the right knee were revealed.  The examiner stated 
that tendinitis was the result of the veteran's inservice 
fall on some rocks.  However, it is unclear as to whether the 
examiner reviewed the veteran's claims file, including 
service medical records, in conjunction with the May 1999 VA 
examination or was just basing his opinion on the veteran's 
self-reported history.  

Similarly, in a May 1999 statement, the veteran's private 
physician indicated that the veteran has degenerative 
arthritic changes of the right knee based on a traumatic 
event, which occurred during the veteran's past military 
service.  Again, it is unclear what the basis for this 
opinion is.  Further, there is no indication in the claims 
file that any attempt was made to obtain medical records from 
this physician. Reasonable efforts should be made to obtain 
any outstanding medical records, including records from the 
veteran's private physician.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including 
medical records from the private 
physician who has been identified by the 
veteran in this case.

4.  The veteran must be scheduled for a 
VA orthopedic examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  Does the veteran have arthritis 
and/or tendinitis of the right knee?

b.  If the veteran does have arthritis 
and/or tendinitis based on an assessment 
of the entire record, what is the date of 
onset of such conditions?

c.  The examiner should also indicate 
whether it is at least as likely as not 
that arthritis and/or tendinitis are the 
result of the veteran's injury sustained 
in 1969 as the result of falling on a 
rocky surface.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims 
folder and ensure that all the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

